Citation Nr: 0928269	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In July 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Tinnitus is causally related to active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his tinnitus was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service connection for tinnitus.  Specifically, he alleges 
that he developed tinnitus as a result of his combat 
experiences in service, including being exposed to a mortar 
explosion as an infantryman.  In this regard, the Board 
acknowledges that his Form DD-214 reflects that he is the 
recipient of a Combat Infantry Badge (CIB), as well as a 
Bronze Star; in giving due consideration to the places, 
types, and circumstances of service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a) (2008).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  Taking into account all relevant 
evidence, the Board finds that service connection is 
warranted for tinnitus.  

In this case, the Board notes that the claims file contains 
differing opinions as to whether the Veteran's tinnitus is 
related to active service.  First, in a August 2000 VA 
audiology consultation, after considering his complaints of 
occasional tinnitus and history of noise exposure in service, 
the examiner indicated, that "[i]t is more likely than not" 
that his tinnitus is a result of his history of military 
noise exposure.  In making this determination, the 
audiologist explained that his tinnitus complaints were 
consistent with cochlear pathology.  

However, in a March 2008 VA examination, a VA examiner 
instead proffered a differing opinion, that the Veteran's 
tinnitus was "less likely as not caused by or a result of 
military noise exposure."  Specifically, the March 2008 VA 
examiner explained that the onset of tinnitus, which was 
noted to have begun less than ten years prior, and the 
description of occasional tinnitus were not consistent with a 
history of acoustic trauma.    

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

In weighing the two opposing medical opinions, the Board 
notes that it appears that neither examiner based their 
opinions on inaccurate facts or history.  In fact, both 
examiners accurately reported his history of noise exposure 
in that each conceded the fact that the Veteran was exposed 
to noise in service and also noted his brief employment 
history of working in printing press.  Additionally, both 
opinions expressly based their decisions on his current 
complaints of "occasional" tinnitus.  
Moreover, the Board finds that, despite the fact that the 
examiners reached different conclusions, both provided 
adequate reasoning for their findings.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the 
competent evidence is not unequivocal, it has nevertheless 
placed the pertinent record in relative equipoise.

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
tinnitus.  As such, the appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


